J-A01019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

TERRENCE R. YOAST

                         Appellant                   No. 3877 EDA 2017


   Appeal from the Judgment of Sentence imposed September 27, 2017
           In the Court of Common Pleas of Montgomery County
  Criminal Division at No: CP-46-CR-0002236-2017; CP-46-CR-0002233-
                       2017; CP-46-CR-0002231-2017


BEFORE: OTT, STABILE, AND MCLAUGHLIN, JJ.

MEMORANDUM BY STABILE, J.:                             FILED MAY 29, 2019

      Appellant, Terrence R. Yoast, appeals pro se from the judgment of

sentence the Court of Common Pleas of Montgomery County imposed on

September 27, 2017.        On appeal, Appellant argues the evidence was

insufficient to support his convictions. We disagree. Accordingly, we affirm

the judgment of sentence.

      The trial court, sitting as the fact-finder, summarized the facts and

procedural history as follows:

      Officer Fischer testified that on December 15, 2016 he received a
      harassment call for 402 Beech Street in Pottstown, Montgomery
      County. Ms. Aphrodite Hussain had called police for harassment,
      advised police of the interactions she had with [Appellant], and
      showed police text messages between herself and [Appellant].
      Officer Fischer then called [Appellant] to find out his side of the
      story. He advised [Appellant] that Ms. Hussain was offended,
      and that it would be best if [Appellant] communicated through
      Ms. Hussain’s attorney rather than direct contact for any civil
J-A01019-19


     issues they had pending. Officer Fischer advised [Appellant] that
     he should stop contacting Ms. Hussain, but [Appellant] said this
     was not a police issue and he would not stop contacting her as
     she was his tenant.       Officer Fischer advised [Appellant] to
     resolve their civil issues with the district justice and that the
     harassment was a police issue [that] needed to cease. An hour
     later, police were contacted again, and Ms. Hussain advised that
     [Appellant] had continued with his harassing text messages.
     Police issued a citation[,] which was mailed to [Appellant], but
     later withdrawn due to other pending cases.

     From December 11-15, 2016, there were over 40 pages of text
     messages between [Appellant] and Ms. Hussain. Some of the
     text messages sent by [Appellant] said “Feel free to supplement
     your body with additional layers of clothing and realize you are
     not in the Bermuda Triangle where you can walk around in a
     bikini and still feel warm.” [Appellant] also, in response to Ms.
     Hussain’s text that her daughter had wet the bed and she
     needed access to a washer to wash the sheets urgently, texted
     “You peed the bed?” and after being told that was not the
     case[,] [Appellant] replied “you propped (sic?) it and then
     blamed it on [your daughter]. That is so weak.”

     Officer Schmalbach was called to 402 Beech Street on December
     23, 2016 by Ms. Hussain complaining of harassing text messages
     from [Appellant]. Officer Schmalbach contacted Officer Fischer
     to determine that this was not an isolated incident, but an
     ongoing course of conduct. After speaking to Officer Fischer,
     Officer Schmalbach issued a summons for harassment. Some of
     the text messages at issue included [Appellant] telling Ms.
     Hussain that “You don’t want to scald [your daughter] with hot
     water anyway. I think you are being very improvident as a
     mother.”

     Then on February 26, 2017, Corporal O’Neill arrived for another
     complaint at 402 Beech Street. Ms. Hussain told police that
     [Appellant] had been at the property for an excessive amount of
     time and she did not feel comfortable with him being on the
     property. Ms. Hussain was upset and said [Appellant] had called
     her a “bitch” and other words.        [Appellant] claimed to be
     installing a washer, so police told him to leave after installing it
     and believed that the situation was resolved.




                                    -2-
J-A01019-19


     However, police received another harassment complaint, and
     Officer Portock was called to the 402 Beech Street property on
     March 2, 2017. Police were notified by multiple callers that a
     person was kicking a vehicle and taking photographs.        He
     encountered [Appellant] in his car driving away from the
     address, and [Appellant] said he had been taking photographs.
     Ms. Hallinger lived across the street from Ms. Hussain and on
     March 2, 2017 heard yelling outside. She looked out the window
     and saw [Appellant] walking down the street with the phone in
     his hand, and then return and kick Ms. Hussain’s car. Ms.
     Hussain went onto her porch and there were words exchanged
     between [Appellant] and Ms. Hussain or yelling in general.

     Finally, Ms. Hussain testified about [Appellant] threatening her
     and how [Appellant] told her the prior tenant had lost his Section
     8 housing and that if Ms. Hussain kept “F’ing with him, [she
     would] be next. He seen plenty of losers like me get kicked off
     the program for running their mouth.” Ms. Hussain testified that
     on December 15, 2016 she returned home and things were not
     in their place at her home, and she felt [Appellant] had been in
     her property without her consent. On December 23, 2016, she
     called police again, after the text messages regarding the
     Bermuda triangle, her daughter wetting the bed, and being an
     improvident mother. Ms. Hussain also testified that on February
     26, 2016, [Appellant] came to the apartment without notice
     around 2 or 3 P.M. and then Ms. Hussain called police around
     7:30 P.M. She testified that [Appellant] wandered around the
     yard for 5 hours with a rake for a very small area of land. Ms.
     Hussain asked when [Appellant] was going to leave the property
     and [Appellant] said “F you. He would say the B word. You are
     a low life. Go back to your F’ing country. Shut the F up.” Ms.
     Hussain was afraid because [Appellant] had a key to her
     apartment as the landlord and “he has mentioned that people
     from the neighborhood are going to – may possibly be
     threatening me some time soon.” Finally, on March 2, 2017, the
     police were called by Ms. Hussain who saw [Appellant] recording
     himself and he was kicking and yelling, going through trash
     cans, and kicking the trash cans and Ms. Hussain’s car.

     [Appellant] testified in his own defense. Unsurprisingly, his
     testimony was contradictory to the Commonwealth’s evidence.
     [Appellant] denies that he kicked the car or had a verbal
     confrontation with Ms. Hussain on March 2, 2017. Following the
     [b]ench trial, [the trial c]ourt found [A]ppellant Not Guilty on

                                   -3-
J-A01019-19


       Docket 2236-2017, guilty of summary harassment on Docket
       2233-2017, and guilty of summary harassment on Docket 2231-
       2017. [The trial c]ourt sentenced [Appellant] to time served to
       60 days on each docket running concurrent. [Appellant] filed a
       pro se post-sentence motion while still represented by counsel.
       [The trial c]ourt conducted a Grazier hearing, and on the
       request of [Appellant], allowed him to proceed pro se.[1]
       [Appellant] then filed a timely post-sentence motion[,] which
       [the trial c]ourt denied. Subsequently, [Appellant] filed a timely
       Notice of Appeal.

Trial Court Opinion, 1/17/18, at 1-4 (citations to the record omitted).

       Appellant challenges the sufficiency of the evidence supporting his two

convictions of summary harassment under Section 2709(a)(3) of the Crimes

Code, which reads: “A person commits the crime of harassment when, with

intent to harass, annoy or alarm another, the person . . . engages in a

course of conduct or repeatedly commits acts which serve no legitimate

purpose[.]” 18 Pa.C.S.A. § 2709(a)(3).

       In reviewing the sufficiency of the evidence, we must determine

whether the evidence admitted at trial and all reasonable inferences drawn

therefrom, viewed in the light most favorable to the Commonwealth as

verdict winner, were sufficient to prove every element of the offense beyond

a reasonable doubt. Commonwealth v. Diamond, 83 A.3d 119, 126 (Pa.

2013).    “[T]he facts and circumstances established by the Commonwealth

____________________________________________


1  In an order entered December 1, 2017, the trial court noted that
“[f]ollowing a Grazier hearing on October 23, 2017, [Appellant] was found
to have knowingly, voluntarily, and intelligently waived his right to counsel
on appeal.” Trial Court Order to Clarify the Record, 12/1/17, at 1.




                                           -4-
J-A01019-19



need not preclude every possibility of innocence.”           Commonwealth v.

Colon-Plaza, 136 A.3d 521, 525–26 (Pa. Super. 2016).              It is within the

province of the fact-finder to determine the weight to be accorded to each

witness’s testimony and to believe all, part, or none of the evidence.

Commonwealth v. Tejada, 107 A.3d 788, 792–93 (Pa. Super. 2015). The

Commonwealth may sustain its burden of proving every element of the

crime by means of wholly circumstantial evidence.            Commonwealth v.

Crosley, 180 A.3d 761, 767 (Pa. Super. 2018). As an appellate court, we

may not reweigh the evidence and substitute our judgment for that of the

fact-finder.   Commonwealth v. Rogal, 120 A.3d 994, 1001 (Pa. Super.

2015).

       Appellant’s brief spans more than 70 pages, rambling essentially

about every single piece of evidence the Commonwealth put on the record

against him. The statement of questions involved on appeal, which includes

seven issues for our review, spans more than six pages. The only way to

make sense of so much verbosity is to rely on Appellant’s own summary of

the    argument.2          Appellant’s     main   argument   is   that   electronic
____________________________________________


2 Indeed, as also recognized by Appellant, “this complexity of nonsense
consisting of 247-page Bench Trial Transcript and 475-page Reproduced
Record, can be reduced to a fundamentally simple summary of argument,”
Appellant’s Brief at 29, i.e., electronic communications (texts) do not qualify
as an act under Section 103 of Crimes Code.

It does not help that the Commonwealth failed to file its brief, despite being
granted twice an extension to do so. Pursuant to our second order, the
(Footnote Continued Next Page)


                                           -5-
J-A01019-19



communications (texts) do not constitute an “act” as defined in Section 103

of the Crimes Code,3 or otherwise qualify as “course of conduct.”4 For the

reasons stated below, we conclude the issue is waived.

        Appellant raised eleven issues before the trial court. See Trial Court

Opinion, 1/17/18, at 5-7.              In his Rule 1925(b) statement, Appellant

challenged     the   trial   court’s    findings   as   to   the   relevancy   or   the

characterization of the “improvident” statement (first five issues), the

“horrible mother” statement (sixth issue), and the kicking of victim’s car

bumper (last five issues). Yet, there is no mention anywhere of the issue

Appellant raises in his brief to this Court–-as noted, before this Court

(Footnote Continued) _______________________

Commonwealth’s brief had to be filed on or before October 4, 2018. As of
the date of this writing, there is no brief or explanation why a brief has not
been filed as ordered.

3“‘Act’. A bodily movement whether voluntary or involuntary.” 18 Pa.C.S.A.
§ 103.

4   Section 2709(f) defines “course of conduct” as follows:

        “Course of conduct.” A pattern of actions composed of more than
        one act over a period of time, however short, evidencing a
        continuity of conduct. The term includes lewd, lascivious,
        threatening or obscene words, language, drawings, caricatures
        or actions, either in person or anonymously. Acts indicating a
        course of conduct which occur in more than one jurisdiction may
        be used by any other jurisdiction in which an act occurred as
        evidence of a continuing pattern of conduct or a course of
        conduct.

18 Pa.C.S.A. § 2709(f).




                                           -6-
J-A01019-19



Appellant is arguing that electronic communications do not constitute an

“act” or otherwise qualify as “course of conduct.”    Thus, the issue raised in

his appellate brief is raised for the first time on appeal. As such, the issue is

waived. See Pa.R.A.P. 302(a).5

       In his summary of the argument, Appellant also argues that

“Appellant’s verbal in-person utterance of de minim[i]s profanity . . . on

February 26, 2017 that she was a ‘bitch’, was responsive to perceived

harassment and outside the scope of ‘lewd, lascivious, threatening or

obscene words.”       Additionally, Appellant argues that the “solitary” act of

kicking the victim’s car does not qualify as a “course of conduct” or a

repeated act. Appellant’s Brief at 30-31.

____________________________________________


5 Even if not waived for failure to raise it in his Rule 1925(b) statement,
Appellant is not entitled to relief. Appellant emphasizes that electronic
communications are not an “act” for purposes of Section 2709(a)(3) because
they do not involve a bodily movement. Appellant focuses on the method of
delivery of the harassing message as opposed to the underlying acts or
course of conduct giving rise to the instant conviction. The relevant acts or
course of conduct here is the repeated texting, i.e., typing messages, to
victim for no legitimate purposes.       Additionally, as noted, Appellant’s
relevant conduct for purposes of establishing a violation of Section
2709(a)(3) was not limited to the texting, but included in-person offensive
language and physical actions (yelling, digging through garbage, and kicking
victims’ car).

Additionally, Appellant argues that Section 2709(a)(3) is different from
similar subsections of the same harassment statute, i.e., Sections
2709(a)(4)-(a)(7), which specifically include electronic communications.
Even if true, Appellant provided no authority, nor could we find any, to
support Appellant’s allegation that the elements of the crime under Section
2709(a)(3) cannot be met by texting.



                                           -7-
J-A01019-19



      These two issues were adequately addressed in the trial court opinion,

which we adopt as ours. Trial Court Opinion, 1/17/18, at 8-13. In essence,

      [w]hen evaluating the totality of the evidence regarding
      [Appellant]’s interactions with Ms. Hussain, there are numerous
      conversations where [Appellant] is making statements that have
      no relation to the landlord/tenant relationship. [Appellant]’s
      comments about Ms. Hussain not living in the Bermuda
      [T]riangle, being the person who wet the bed rather than her
      daughter and being “weak” for “blaming” the situation on her
      daughter, in addition to the comment about not wanting to scald
      her daughter and being an improvident mother combined to
      create prior incidents which served no legitimate purpose and
      were intended to harass Ms. Hussain, or at least annoy her. Ms.
      Hussain told [Appellant] she found those comments offensive,
      and [Appellant] was on notice that making those kind of
      comments was at least annoying to Ms. Hussain. [Appellant]
      threatened Ms. Hussain by saying that if she kept “F’ing with
      him, [she would] be next. He seen plenty losers like me get
      kicked off the program for running their mouth.” [Appellant]
      would also say “F you. He would say the B word. You are a low
      life.   Go back to your F’ing country.          Shut the F up.”
      [Appellant]’s intent after that could be only to annoy, alarm, or
      harass Ms. Hussain. This course of conduct continued until it
      culminated on February 26, 2017 with [Appellant] calling Ms.
      Hussain a “bitch.” None of these comments or insults served a
      legitimate purpose.     [Appellant] was more than capable of
      having civil, professional, landlord/tenant conversations as
      evidenced by other text messages. His repeated comments and
      insults served no legitimate purpose and were intended to
      harass and annoy Ms. Hussain.

Trial Court Opinion, 1/17/18, at 8-9 (citations to record omitted).

      Specifically, with regard to the use of the B word on February 26,

2017, the trial court found that “[w]hile [Appellant] may believe his

communication was responsive, [the trial court] found that it was not

responsive to anything, and that [Appellant] engaged in activity without



                                     -8-
J-A01019-19



legitimate purpose with the intent to harass, annoy, or alarm Ms. Hussain.”

Id. at 12.

      With regard to the kicking of victim’s vehicle, which Appellant

characterizes as an isolated event, the trial court noted:

      [Appellant]’s actions on March 2, 2017, where he went through
      the garbage, was yelling outside the apartment, and was filming
      the property culminating in [Appellant] going to Ms. Hussain’s
      car and kicking the bumper did not serve a legitimate purpose
      and consisted of more than one act. Thus, [Appellant]’s actions
      on March 2, 2017 formed a course of conduct on their own and
      this was not an isolated incident.

Id. at 11-12.

      For the reasons stated above, we conclude Appellant waived his claim

before this Court because he failed to raise it below, and, to the extent any

other issues are properly before this Court, we conclude that the trial court

properly addressed said issues.      Accordingly, we affirm the trial court’s

September 27, 2017 judgment of sentence. We further direct that a copy of

the trial court’s January 17, 2018 opinion be attached to any future filings in

this case.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/29/19

                                     -9-